  Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 1 of 12 U.S.
                                                                  PageID        115
                                                                      !J!i:;·1;1{1Cl7c3uJO:---~
                                                                NOln'[Jh'ln'!'"'Di~'.Tfi'.!CT OF Tf/Y/"



                                                                       r
                                                                                    ' ' -          • t \ ,,
                                                                             t--: .!  i-i

                  IN THE UNITED STATES DISTRICT COURr           ' •·        A~Hl 62021 ]
                       NORTHERN DISTRICT OF TEXAS   !           CL!o1z:<, U.S. IHi'.TIUC'l' CcJURT
                           FORT WORTH DIVISION              L     Ily.••.••-·1,····-·
                                                                            =-
                                                                                             •
                                                                                 -!Y1! 1L,=~===

CHRISTOPHER RASHAD TEAL,             §
                                     §
             Movant,                 §
                                     §
vs.                                  §   NO. 4:21-CV-084-A
                                     §   (NO. 4:18-CR-173-A)
UNITED STATES OF AMERICA,            §
                                     §
             Respondent.             §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of movant, Christopher

Rashad Teal, under 28 U.S.C.     § 2255 to vacate, set aside, or

correct sentence by a person in federal custody. The court,

having considered the motion, the government's response, the

reply, the record, including the record in the underlying

criminal case, No. 4:18-CR-173-A, styled "United States v.

Christopher Rashad Teal, et al.," and applicable authorities,

finds that the motion should be denied.

                                    I.

                               Background

      The record in the underlying criminal case reflects the

following:

      On July 18, 2018, movant was named with others in a one-

count indictment charging him with conspiracy to possess with

intent to distribute 100 grams or more of a mixture and
   Case 4:21-cv-00084-A Document 18 Filed 04/16/21                           Page 2 of 12 PageID 116



substance containing a detectable amount of heroin, in violation

of 21 U.S.C. § 846. CR Doc. 1 1. On July 20, 2018, movant entered

a plea of not guilty. CR Doc. 17. On August 30, 2018, movant

appeared before the court with the intent to enter a plea of

guilty to the offense charged without benefit of a plea

agreement. CR Doc. 57. Movant and his attorney signed a factual

resume setting forth the elements of the offense, the maximum

penalty movant faced, and the stipulated facts supporting

movant's guilt. CR Doc. 58. Under oath, movant stated that no one

had made any promise or assurance of any kind to induce him to

plead guilty. Further, movant stated his understanding that the

guideline range was advisory and was one of many sentencing

factors the court could consider; that the guideline range could

not be calculated until the presentence report                                     ("PSR") was

prepared; the court could impose a sentence more severe than the

sentence recommended by the advisory guidelines and movant would

be bound by his guilty plea; movant was satisfied with his

counsel and had no complaints regarding his representation; and,

movant and counsel had reviewed the factual resume and movant

understood the meaning of everything in it and the stipulated

facts existed.             CR Doc. 126.



1 The "CR Doc.   "reference is to the number of the item on the docket in the underlying criminal ease, No. 4:18-
CR-173-A.
                                                       2
  Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 3 of 12 PageID 117



      The probation officer prepared the PSR, which reflected

that movant's base offense level was 30. CR Doc. 62,          1 46. He
received a two-level increase for possession of a firearm,               id.

1 47, and a two-level increase for maintaining a drug premises.
Id.   1 48. He received a four-level increase for his role as
organizer or leader of a criminal activity that involved five or

more participants or was otherwise extensive. Id.          1 50. He
received a two-level and a one-level decrease for acceptance of

responsibility. Id.    11 54, 55. Based on a total offense level of
35 and a criminal history category of III, movant's guideline

imprisonment range was 210 to 262 months. Id.         1   128. The PSR

also contained a discussion of factors that might warrant

departure,   id.   11 142-45, and factors that might warrant a
sentence outside the advisory guideline system. Id.           1   146.

Movant filed objections, CR Doc. 118, and the probation officer

prepared an addendum to the PSR. CR Doc. 78. The probation

officer later prepared a second addendum to the PSR to correct a

typographical error that had no substantive impact. CR Doc. 88.

       On December 21, 2018, movant appeared for sentencing. CR

Doc. 127. His counsel presented testimony in support of his

objections to the PSR. Id. The court sentenced movant to a term

of imprisonment of 298 months. CR Doc. 116. Movant appealed, CR



                                     3
     Case 4:21-cv-00084-A Document 18 Filed 04/16/21                         Page 4 of 12 PageID 118



Doc. 119, and his sentence was affirmed. United States v. Teal,

783 F. App'x 419              (5th Cir. 2019).

                                                      II.

                                      Grounds of the Motion

        Movant sets forth two grounds in his motion, both alleging

ineffective assistance of counsel. Doc.' 1 at PageID 3 7. Under

his first ground, movant complains of the search of his

cellphone and failure to suppress evidence and counsel's alleged

failure to investigate statement of informants. Id. Under his

second ground, he says that counsel was ineffective in failing

to object to the firearm enhancement. Id. In his memorandum,

movant appears to raise a third issue, to wit: that his guilty

plea was not knowing and voluntary. Id. at PageID 16.

                                                     III.

                              Applicable Standards of Review

A.      28   u.s.c. §        2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted. United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-

32 (5th Cir. 1991). A defendant can challenge his conviction or


2The "Doc._" reference is to the number of the item on the docket in this civil action.
3The "PageID _" reference is to the page number assigned by the court's electronic filing system and is used
because movant attached his memorandum to his fonn motion.
                                                        4
     Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 5 of 12 PageID 119



sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors. Shaid, 937 F.2d at 232.

        Section 2255 does not offer recourse to all who suffer

trial errors. It is reserved for transgressions of

constitutional rights and other narrow injuries that could not

have been raised on direct appeal and would, if condoned, result

in a complete miscarriage of justice. United States v. Capua,

656 F.2d 1033, 1037 (5th Cir. Unit A Sept. 1981). In other

words, a writ of habeas corpus will not be allowed to do service

for an appeal. Davis v. United States, 417 U.S. 333, 345 (1974);

United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).

Further, if issues "are raised and considered on direct appeal, a

defendant is thereafter precluded from urging the same issues in

a later collateral attack." Moore v. United States, 598 F.2d 439,

441 (5th Cir. 1979)       (citing Buckelew v. United States, 575 F.2d

515, 517-18      (5th Cir. 1978)).

B.      Ineffective Assistance of Counsel Claims

To prevail on an ineffective assistance of counsel claim, movant

must show that      (1) counsel's performance fell below an objective

standard of reasonableness and (2) there is a reasonable

                                        5
  Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 6 of 12 PageID 120



probability that, but for counsel's unprofessional errors, the

result of the proceedings would have been different.           Strickland

v. Washington, 466 U.S. 668, 687          (1984); see also Missouri v.

Frye, 566 U.S. 133, 147     (2012).   "[A) court need not determine

whether counsel's performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged

deficiencies." Strickland, 466 U.S. at 697; see also United

States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).            "Toe

likelihood of a different result must be substantial, not just

conceivable," Harrington v. Richter, 562 U.S. 86, 112           (2011),

and a movant must prove that counsel's errors "so undermined the

proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result." Cullen v.

Pinholster, 563 U.S. 170, 189 (2011)          (quoting Strickland, 466

U.S. at 686). Judicial scrutiny of this type of claim must be

highly deferential and the defendant must overcome a strong

presumption that his counsel's conduct falls within the wide

range of reasonable professional assistance. Strickland, 466

U.S. at 689. Simply making conclusory allegations of deficient

performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282           (5th Cir.

2000).



                                      6
  Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 7 of 12 PageID 121


                                   IV.

                                Analysis

     As the government notes, movant cannot now raise the issue

of the voluntariness of his plea inasmuch as he did not raise

that ground on appeal. Doc. 10 at 11 (citing Bousley v. United

States, 523 U.S. 614, 621 (1998). The claim is procedurally

defaulted. Id. Even if it could be pursued, the claim is without

merit.

     The allegations supporting movant's claim that his plea was

not knowing and voluntary are largely conclusory, e.g., that

counsel failed to "explain the modus operandi," the evidence

against him, potential affirmative defense, and "true nature of

the United States Sentencing Guidelines." Doc. 1 at PageID 17-

18. See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir.

1990) (conclusory allegation are insufficient to raise a

constitutional issue). He concludes with the allegation that

counsel promised him that if he pleaded guilty he would get a

sentence ranging between 11 to 14 years' imprisonment. Id. at

PageID 19. The record belies these allegations. As recited

above, the court reviewed with movant that his sentencing would

be based on the actual facts and that he would be bound by his

plea. Movant acknowledged under oath that he understood that the

guideline range could not be calculated until preparation of the

                                     7
    Case 4:21-cv-00084-A Document 18 Filed 04/16/21                           Page 8 of 12 PageID 122



PSR, that the sentence could be more severe or less severe than

the recommended guideline range, and that movant faced a maximum

forty year term of imprisonment, among other things. CR Doc.

126.

         Movant has failed to present the court with anything that

would cause the court to conclude that any aspect of this ground

has the slightest merit.                     "Solemn declarations in open court

carry a strong presumption of verity." Blackledge v. Allison,

431 U.S. 63, 74              (1977). Likewise, his factual resume. United

States v. Abreo, 30 F.3d 29, 32                          (5th Cir. 1994); Hobbs v.

Blackburn, 752 F.2d 1079, 1081 (5th Cir. 1985).

         A plea is not rendered involuntary because of an erroneous

estimate by counsel of the length of sentence. Daniel v.

Cockrell, 283 F.3d 697, 703                       (5th Cir. 2002), abrogated on other

grounds, Glover v. United States, 531 U.S. 198 (2005); Beckham

v. Wainwright,             639 F.2d 262, 265                 (5th Cir. 1981). A prediction,

prognosis, or statement of possibilities does not constitute an

actual promise.' Harmason v. Smith, 888 F.2d 1527, 1532                                            (5th Cir.

1989).

         For a defendant who seeks habeas relief on the basis of

alleged promises inconsistent with representations he made in


4Movant does not cite, and the court is not aware) of any authority to suppmi his apparent contention that a plea
cannot be knowing and voluntary unless he is informed of the exact guideline range to which he would be subject.
Doc. 17 at 4-5.
                                                         8
  Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 9 of 12 PageID 123



open court when entering his plea of guilty to prevail, he must

prove: "(l) the exact terms of the alleged promise,          (2) exactly

when, where, and by whom the promise was made, and (3) the

precise identity of the eyewitness to the promise." United States

v. Cervantes, 132 F. 3d 1106, 1110       (5th Cir. 1998) . To be

entitled to an evidentiary hearing, the defendant must produce

"independent indicia of the likely merit of [his]         allegations,

typically in the form of one or more affidavits from reliable

third parties." Id. "If, however, the defendant's showing is

inconsistent with the bulk of [his] conduct or otherwise fails

to meet [his] burden of proof in the light of other evidence in

the record, an evidentiary hearing is unnecessary." Id. See also

United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985)

     Movant's guilty plea was knowing and voluntary and made with

sufficient awareness of the relevant circumstances and likely

consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183          (2005).

Movant has failed to provide any independent evidence in support

of any of his contentions that are at variance with the

statements he made, or the answers he gave, while under oath at

the rearraignment hearing. To whatever extent movant might be

suggesting that his attorney made any representation or promise

to him as to the level of imprisonment that might be imposed on



                                     9
 Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 10 of 12 PageID 124


him, the testimony given by movant at his rearraignment hearing

is direct proof that no such thing occurred.

     Teal urges that his counsel was ineffective by failing to

investigate a possible motion to suppress and the reliability of

confidential informants' statements. Doc. 1 at PageID 7, PageID

19-32. He speculates that a case like his could not have been

disposed of in forty days-the time from appointment of counsel

until his guilty plea-with effective counsel. Id. at PageID 23.

But, such things routinely occur and many defendants decide from

the outset to plead guilty.

     Movant's argument as to the failure to file a motion to

suppress is based on the false premise that agents did not

obtain a search warrant to analyze his cellphone. Doc. 1 at

PageID 26. As the government notes, a search warrant was sought

and obtained. Doc. 10 at 13-14 (referring to documents in No.

4:18-MJ-441-BJ reflecting that the search warrant was sought and

obtained before movant changed his plea). Failure to file a

meritless motion to suppress was not ineffective assistance of

counsel. Clark v. Thaler, 673 F.3d 410, 429 (5th Cir. 2012)

And, in any event, movant's guilty plea waived any Fourth

Amendment violation. United States v. Cothran, 302 F.3d 279,

285-86   (5th Cir. 2002).



                                    10
     Case 4:21-cv-00084-A Document 18 Filed 04/16/21                           Page 11 of 12 PageID 125


           Movant also argues that counsel was deficient for failing

to investigate the reliability of the confidential informants'

statements. Doc. 1 at PageID 29-31. He fails, however, to allege

with specificity what the investigation would have revealed and

how it would have changed the outcome of the proceedings.

Anderson v. Collins, 18 F.3d 1208, 1221 (5th Cir. 1994); United

States v. Green,                882 F.2d 999, 1003                (5th Cir. 1989). In

addition, the claim of failure to investigate was waived by

movant's guilty plea. Smith v. Estelle, 711 F.2d 677, 682                                                 (5th

Cir. 1983). Finally, for all of the reasons discussed in the

government's response, the information provided by the

confidential informants was reliable. Doc. 10 at 15-18.

           In his last ground, movant alleges that he received

ineffective assistance because his counsel failed to object to

the firearm enhancement. Doc. 1 at PageID 33-37. His argument

seems to be that because the government did not charge him under

18 U.S.C. § 924(c), he should not be held accountable for a

firearm.        5
                    The argument is frivolous as is the contention that

counsel should have objected to the enhancement. The role of

firearms is clearly explained in the PSR. CR Doc. 62. Further,

the court explained in full at sentencing the reasons for the



5
    The contention that the government somehow manipulated the system by applying enhancements is based on a
false premise that the government prepares the PSR and, further, that the court is bound thereby. Doc. 17 at 5.
                                                         11
 Case 4:21-cv-00084-A Document 18 Filed 04/16/21   Page 12 of 12 PageID 126



sentence above the top of the guideline range. CR Doc. 127.

Counsel was not ineffective for failing to raise a frivolous

objection. Clark, 673 F.3d at 429.

                                   V.

                                  Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C. § 2255 be, and is hereby, denied.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§ 2253(c) (2), for the reasons discussed herein, the court further
ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

     SIGNED April 16, 2021.




                                   12
